Citation Nr: 0216447	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
spouse for purposes of determining eligibility for 
entitlement to VA death and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to May 1947, 
and died in December 1994.  Their marriage certificate 
reflects that the appellant was married to the veteran from 
February 1980.  They were divorced in January 1992. 

This matter arises from a March 2001 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which determined that the 
appellant was not the veteran's spouse for purposes of 
establishing entitlement to DIC benefits.  The appellant 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The appellant was legally married to the veteran in 
either February 1980 or February 1982.  

2.  The veteran instituted divorce proceedings against the 
appellant, and obtained a legal divorce from her in January 
1992.  

3.  The veteran died on December [redacted], 1994.  

4.  The marriage of the appellant and the veteran did not 
occur within 15 years of the veteran's separation from 
service.  



CONCLUSION OF LAW

The appellant and the veteran were legally divorced at the 
time of the veteran's death.  38 U.S.C.A. §§ 101, 103, 1310, 
1311, 1318 (West Supp. 2002); 38 C.F.R. § 3.1, 3.50, 3.205, 
3.206 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.126(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be entitled to receive 
VA DIC benefits because she and the veteran were once 
married.  She alleges that the veteran forced her to have a 
child with him out of wedlock and prior to her marriage when 
she was 16 years of age, and that she and the veteran were 
subsequently married in February 1980.  The appellant asserts 
that during the course of her relationship with the veteran, 
he was violent and abusive towards her and her child, and 
that after she left him for a period of time he divorced her 
in January 1992.  The appellant contends that underlying 
circumstances beyond her control resulted in the termination 
of her marriage to the veteran.  Accordingly, she maintains 
that she should be entitled to receive DIC benefits as the 
veteran's surviving spouse.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
claims for benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Both the VCAA and the implementing regulations are 
applicable in this case, and will be collectively referred to 
as "the VCAA."  The VCAA characterizes a "claimant" as any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5100.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) addressed the impact 
of the VCAA in a case involving a surviving spouse's 
entitlement to VA death pension benefits.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The issue in Dela Cruz 
involved application of 38 U.S.C.A. § 101(3) to determine 
whether the appellant in that case was entitled to 
recognition as the surviving spouse of a veteran, for 
purposes of reinstatement of VA death pension benefits.  The 
Court recognized that enactment of the VCAA does not affect 
questions of statutory interpretation.  Id. at 149.  The 
Court also noted that the appellant in that case had not 
argued a duty-to-assist issue or notification issue with 
regard to the VCAA.  Nevertheless, the Court held that the 
duties to notify and assist the appellant were satisfied, and 
that there was no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim.  Id.  in light of the foregoing, the Board finds that 
the VCAA is applicable in this case.  

Although the VCAA was enacted prior to this appeal, but was 
not specifically addressed by the RO in reaching its denying 
the appellant's claim, the Board finds no prejudice to the 
appellant in proceeding with this appeal, as VA's duties have 
been fulfilled to the extent possible.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the appellant).  

Under the VCAA, the VA must notify claimants of the evidence 
and information necessary to substantiate a claim for 
benefits, and to inform the claimant whether she or the VA 
bears the burden of producing or obtaining that evidence or 
information.  See 38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, after submitting her claim for entitlement to 
DIC benefits, the appellant was informed via letter dated in 
March 2001 that her claim was denied because she and the 
veteran were divorced prior to his death, and that she could 
not therefore be considered a surviving spouse for 
entitlement to VA benefits.  The appellant had previously 
submitted copies of her marriage certificate and subsequent 
divorce decree to the RO prior to its administrative decision 
of March 2001.  

Further, following receipt of the appellant's notice of 
disagreement, in the statement of the case dated in April 
2002 and in its attached cover letter, the appellant was 
advised of the legal requirements for establishment of status 
as a surviving spouse, and what type of evidence was 
necessary to establish such status.  Given that the appellant 
had previously submitted a copy of her marriage certificate 
and divorce decree from the veteran, in addition to a divorce 
decree pertaining to a subsequent marriage to another 
individual, the Board finds that the requirements for 
recognition as a surviving spouse of a veteran for purposes 
of establishing entitlement to DIC benefits were made clear 
to the appellant.  Essentially, the appellant was notified 
that the RO was aware that she had been married to and 
divorced from the veteran, and that if such information was 
incorrect, she was to submit evidence and information to 
establish such fact.  In light of the foregoing, the Board is 
satisfied that the VA has no outstanding duty to further 
inform the appellant of the evidence needed to substantiate 
her claim.  See Quartuccio, supra.  

The VCAA also requires that the VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, as noted earlier, the RO informed the appellant 
of the evidence it had which was determinative of the issue 
of whether she could be recognized as the veteran's spouse 
for purposes of entitlement to VA DIC benefits, and requested 
information from her if she disagreed with that finding.  

Here, as noted, the appellant has submitted copies of her 
marriage certificate and divorce decree, and has submitted an 
additional statement outlining the basis upon which she feels 
that she should be entitled to be recognized as the veteran's 
spouse for entitlement to receive DIC benefits.  The 
appellant was provided the opportunity to submit additional 
evidence in support of her claim, but no further evidence was 
forthcoming.  In any event, the Board finds that as a 
practical matter, the requirements of the VCAA have been met 
to the extent possible, and there would be no possible 
benefit to remand this case to the RO for consideration of 
the requirements of the VCAA in the first instance.  See 
Soyini v. Derwinski, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Under the provisions of 38 U.S.C.A. §§ 1310 and 1311 (West 
Supp. 2002), VA dependency and indemnity compensation (DIC) 
benefits are payable to the surviving spouse of a deceased 
veteran who died as a result of a service-connected 
disability or disabilities.  Further, under the provisions of 
38 U.S.C.A. § 103 (West Supp. 2002), for consideration of any 
claim filed by a person as the widow of a veteran for VA 
death benefits, it must be established that the claimant 
entered into a legal marriage with the veteran and cohabited 
with the veteran for one year or more immediately before the 
veteran's death, or for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage.  In addition, under the provisions of 
38 U.S.C.A. § 1318 (West Supp. 2002), VA death or DIC 
benefits are payable to a surviving spouse if the veteran was 
deemed to have been rated as totally disabled at the time of 
his or her death for a period of 10 years or more immediately 
preceding death.  However, under Section 1318, benefits are 
only payable to the surviving spouse if the surviving spouse 
was married to the veteran for one year or more immediately 
preceding his death, or a child was born of the marriage or 
before the marriage.  Id.  

A claimant's status as a surviving spouse is further 
clarified under the regulatory provisions of 38 C.F.R. §§ 3.1 
and 3.50 (2002).  Under the provisions of Section 3.50, a 
"surviving spouse" is a person of the opposite sex whose 
marriage to the veteran meets the requirements of Section 
3.1(j), and who was the spouse of the veteran at the time of 
the veteran's death; and who lived with the veteran 
continuously from the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by the veteran without the fault of the 
spouse.  Id.  

The record reflects that in March 1974, the appellant had a 
child by the veteran when she was 16 years of age.  The 
appellant and the veteran were subsequently legally married 
in February 1980, as shown by a marriage certificate of that 
date.  The parties were divorced in January 1992 as reflected 
by a divorce decree of that date, although the divorce decree 
lists February 1982 as the date on which the veteran and the 
appellant were married.  The veteran's death certificate 
shows that he died on December [redacted], 1994, and that following 
his death, by a rating decision dated in January 1995, the RO 
determined that had been in receipt of a total disability 
rating due to individual unemployability (TDIU) resulting 
from service-connected disabilities.  Accordingly, the 
surviving daughter was deemed to be eligible to receive DIC 
benefits under the applicable statute.  While there may be 
some question as to the actual date of the veteran's and 
appellant's marriage, the record clearly shows that they were 
legally married and subsequently legally divorced in January 
1992, some two years prior to the veteran's death.  

The appellant has submitted a statement in which she alleges 
that the veteran was married to another spouse, he engaged in 
a relationship of some sort with the appellant's mother, and 
subjected the appellant to sexual abuse while she was a 
minor.  According to the appellant, the veteran forced her to 
become pregnant with his child in 1974 when the appellant was 
16 years of age, and that they were subsequently married some 
six years later in February 1980.  In her statement, the 
appellant has asserted that she was subjected to a great deal 
of physical, emotional, and sexual abuse during the course of 
her marriage to the veteran, and that he ultimately sued her 
for divorce in 1992 after she had threatened to leave him for 
the last time.  The appellant alleges, therefore, that as her 
marriage was dissolved due to circumstances beyond her 
control, and that she should thus be entitled to receive DIC 
benefits.  

The Board has reviewed the appellant's contentions, but finds 
that as she was legally divorced from the veteran at the time 
of his death, she cannot be considered his "surviving 
spouse" for purposes of entitlement to VA death benefits.  
Here, the applicable law contemplates establishing 
eligibility for DIC benefits where there was a separation 
which was due to the misconduct of, or otherwise procured by 
the veteran, without the fault of the spouse.  See 38 C.F.R. 
§ 3.50.  In this case, however, the appellant and spouse were 
not only separated, but were legally divorced some two years 
prior to the veteran's death.  There is no indication that 
the parties remarried prior to the veteran's death, and the 
appellant does not contend otherwise.  Moreover, the 
appellant does not contend that she attempted to establish a 
common law marriage with the veteran after their divorce. 

Accordingly, it is clear from the record that the parties 
divorced prior to the veteran's death.  The Board recognizes 
that given the facts as indicated above, namely that the 
veteran was married to another woman when he had a child by 
the appellant while she was 16 years of age, and then 
subsequently married the appellant in February 1980 after his 
wife's death, tend to corroborate the appellant's assertion 
that significant abuse was a factor in her relationship with 
the veteran.  Even so, the Board cannot ignore the fact that 
the parties were legally divorced, despite the appellant's 
contention that such divorce was instituted by the veteran as 
part of his ongoing pattern of abuse.  In any event, the 
appellant does not meet the definition of a "surviving 
spouse" under the applicable law, See 38 U.S.C.A. § 101(3) 
(West Supp. 2002) and 38 C.F.R. § 3.50, and there is no legal 
basis for entitlement to VA death benefits.  See 38 U.S.C.A. 
§ 1310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or 
lack of entitlement under the law).  


ORDER

The appellant was not the veteran's spouse at the time of his 
death, and entitlement to DIC benefits is denied.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

